DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
Examiner acknowledges receipt of After Final amendment/arguments filed 02/14/2022.  The arguments set forth are addressed herein below.  Claims 16-41 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 17 and 29 have been amended.  No new matter appears to have been entered.
The amendments to claims 17 and 29 are sufficient to overcome the corresponding 35 USC 112 claim rejections.  The 35 USC 112 claim rejections have been withdrawn. 
Reasons for Allowance
Claims 16-41 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“at least one digital camera (13) arranged to take images (5’) in real time of the physical viewing display (5) of the gaming machine (1);
second telecommunication means (9) to perform interactive wireless communications of data related to the game, between the remote server (3) and at least one remote player terminal (10) of a remote player, the second telecommunication 
a gaming interface (11) that, at least when it is in communication with the remote server (3), shows in real time on a screen (10a) of the remote player terminal (10) the images transmitted via the second telecommunication means, as well as remote selecting means (7a’, 7b’, Ta’, 7d’) which are analogous to the physical selector means (7a, 7b, 7c, 7d) of the gaming machine (1), the gaming interface (11) further allowing the remote player to select, on the remote player terminal (10), available commands in the gaming stages of the game session of the game and transmit them in real time via the second telecommunication means (9) to the remote server (3), the gaming interface (11) being configured to display on the screen (10a) of the remote player terminal (10) the images (5’) of the physical viewing display (5);
a control module (12) connected to the control logic (2) of the gaming machine (1) for automatically blocking, when receiving blocking commands from the remote server (3), at least activation of remote selection commands when the gaming machine (1) is activated by an on-site player (6), and for automatically blocking (i) at least activation of the on-site commands, and (ii) activation of on-site play of the gaming machine (1) unless the on-site player (6) has paid the price, and for processing of the payment of prizes to the on-site player (6), and for activating at least the processing of the on-site commands selected by the on-site player (6), in remote gaming mode, when the gaming machine (1) is activated by the remote player” (substantially encompassed by independent claims 16 and 29).
Claims 16-41 are allowed for the reasons stated above.  Additionally, claims 16-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715